 

 

Case 1:09-cr-00145-GBD Document 125

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_- X

 

 

UNITED STATES OF AMERICA

1: 09CRO145 (GBD)

-against- : ORDER

Sharmon Holwell
AKA Sharmon Wade

Defendant

-- --X

 

HONORABLE George B. Daniels, United States District Judge:

It is hereby ORDERED that until the violation is resolved or the Court orders otherwise, the
participant shall be monitored by location monitoring using specific technology to be
determined by the Probation Department. The participant is restricted to his residence at all
times, except for employment; education; religious services; medical, substance abuse, or
mental health treatment; attorney visits; court appearances; court-ordered obligations; or
other activities as preapproved by the officer (home detention). The participant shall abide
by all technology requirements and shal! pay all or part of the costs of participation in the

location monitoring program, as directed by the Court and supervising officer.

Dated: New York, New York

"APR 97 200"
SO ORDERED:

Gnu, 8 Donehle

George B. Maniels
Untted States District Judge

 

 
